       Case 2:19-cr-01715-RB Document 58 Filed 05/20/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §     NO.     19-CR-1715-RB
                                                §
JAMES CHRISTOPHER BENVIE


         OBJECTIONS TO PRE-SENTENCE INVESTIGATION REPORT

        JAMES CHRISTOPHER BENVIE, by and through his attorney, ORLANDO

MONDRAGON, files these objections to the Probation Department’s Pre-Sentence

Investigation Report (“PSR”):

     I. OBJECTIONS PARAGRAPHS 26 AND 32: 6 LEVEL INCREASE
        UNDER USSG §2J1.4(b)(1)

1.      Mr. Benvie objects to receiving a six level increase under USSG §2J1.4(b)(1).

USSG §2J1.4(b)(1) reads, “If the impersonation was committed for the purpose of

conducting an unlawful arrest, detention, or search, increase by 6 levels.” Mr. Benvie

still denies committing the offense; however, even if he did commit it, he did not commit

it with the purpose of conducting an unlawful arrest, detention, or search. His intent was

never to arrest, detain, or search these individuals. His intent was to prevent them from

gaining illegal entry into the United States and make Border Patrol aware of their

presence. The testimony and evidence clearly establish that he did not arrest or search the

illegal aliens.

2.       An arrest is defined using an objective standard: whether “the suspect’s freedom

of action is curtailed to a degree associated with formal arrest.” Park v. Shiflett, 250 F.3d

843, 850 (4th Cir. 2001). There freedom was never curtailed to a degree associated with

a formal arrest. They were never under arrest as he never placed them in any handcuffs or
        Case 2:19-cr-01715-RB Document 58 Filed 05/20/20 Page 2 of 5



restrained them in any form. Furthermore, he never engaged in a search of their persons

or property.

3.      The only real possible issue is whether Mr. Benvie detained the individuals.

Again, a detention never occurred as Mr. Benvie never restricted the undocumented

aliens’ liberty. They were free to leave at any time. In the first encounter, the Border

Patrol agent taking possession of the illegal aliens testified that the aliens were turning

themselves in and cooperative. Trial transcript, Vol. 1, pg. 119. Therefore, these

individuals were never detained as they themselves were surrendering.

4.      Alternatively, Mr. Benvie will argue that his arrest or detention of the

undocumented illegal aliens was not an unlawful arrest or detention. Mr. Benvie alleges

he was conducting a citizen’s arrest under the state laws of New Mexico. A person has a

common-law right to “arrest for a breach of the peace committed in his presence, as well

as for a felony.” Downs v. Garay, 106 N.M. 321, 323, 742 P.2d 533, 535 (Ct. App. 1987).

A felony does not have to been committed as long as the arrestor has a good-faith,

reasonable belief that a felony had been or was being committed based on the arrestee’s

overt acts or other trustworthy information. State v. Johnson, 122 N.M. 696, 930 P.2d

1148 (Sup. Ct. NM 1996). Mr. Benvie believed the illegal aliens were breaching the

peace by illegally entering the country. He further believed that some of these

individuals were committing felonies as they have had prior removals.1 Therefore, the

arrests or detentions were not unlawful.

II.     OBJECTIONS TO PARAGRAPHS 29 AND 35 FOR OBSTRUCTION OF
        JUSTICE



1Agent Slozar testified that individuals coming in illegally had other offense besides just their illegal
entry. Trial transcript, Vol 1, pg. 57).
        Case 2:19-cr-01715-RB Document 58 Filed 05/20/20 Page 3 of 5



5.      The PSR imposes a 2 level increase because Mr. Benvie testified falsely thereby

committing perjury. Specifically, the PSR in paragraph 20 states that Mr. Benvie

testified that he was given the authority to question and detain migrants on behalf of the

Border Patrol. A supervising agent testified that he nor anyone under his command gave

permission to Mr. Benvie and his group to detain migrants. Based on this contradicting

testimony, the PSR awarded a 2-level upward adjustment under USSG §3C1.1

6.      USSG §3C1.1 authorizes a 2-level upward adjustment if the defendant willfully

obstructed or impeded, or attempted to obstruct or impede, the administration of justice

with respect to the investigation, prosecution, or sentencing of the instant offense of

conviction. Mr. Benvie testified differently from the agents, but that does not mean his

testimony is perjured.2 The fact that the jury found him guilty does not make his

testimony perjured. See United States v. Markum, 4 F.3d 891, 897 (10th Cir. 1993). In

Markum, the Court held that “the mere fact that a defendant testifies to his or her

innocence and is later found guilty by the jury does not automatically warrant a finding of

perjury. An automatic finding of untruthfulness, based on the verdict alone, would

impinge upon the constitutional right to testify on one’s own behalf.” It further held that

the district Court must make “a specific finding that independent of the jury verdict,

defendant committed perjury.” The Court has not made a specific finding the perjury

was committed; therefore, the 2-level increase is not warranted.




2 Agent Slokan testified that he nor his agents ever gave permission to the constitutional patriots to act
on border patrol’s behalf. Trial Transcript,Vol. 1, pg. 34. However, he also testified that he never spoke
to them personally and was only briefed by his agents, but there is no way Agent Slokan can know for
sure what his agents and Mr. Benvie talked about or if they gave him authorization to act on their behalf
because he was not present during their conversations. Trial transcript, Vol. 1, pg. 59.
       Case 2:19-cr-01715-RB Document 58 Filed 05/20/20 Page 4 of 5



       Therefore, Mr. Benvie asks that these objections be granted. If these objections

are granted, Mr. Benvie’s final adjusted offense level will be 8 with criminal history

category I.



                                             Respectfully submitted,


                                             /s/ Orlando Mondragon
                                             ORLANDO MONDRAGON
                                             Attorney for Defendant
                                             SBN: 24013183
                                             1028 Rio Grande
                                             El Paso, TX 79902
                                             (915) 566-8181
       Case 2:19-cr-01715-RB Document 58 Filed 05/20/20 Page 5 of 5



                              CERTIFICATE OF SERVICE

I hereby certify that on May 20, 2020, I electronically filed the foregoing Defendant’s

Objection to Pre-Sentence Investigative Report using the CM/ECF system, which will

send notification of such filing to Assistant United States Attorney assigned to this case.


                                              __/s/ ORLANDO MONDRAGON_
                                              Attorney for Defendant
